     Case: 3:21-cv-00083-MPM-JMV Doc #: 13 Filed: 05/24/21 1 of 1 PageID #: 99




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MARTREK D. WINGO                                                                   PLAINTIFF

v.                                                                 NO.: 3:21-CV-83-MPM-JMV
AMAZON.COM, INC.,
AMAZON.COM SALES, INC.,
AMAZON.COM SERVICES, LLC, AND
JEFF BEZOS                                                                     DEFENDANTS

                       ORDER STAYING CERTAIN PROCEEDINGS

       Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting. . . a jurisdictional

defense. . . stays the attorney conference and disclosure requirements and all discovery, pending

the court’s ruling on the motion, including any appeal. Whether to permit discovery on issues

related to a motion… [is a decision] committed to the discretion of the court, upon a motion by

any party seeking relief.” L.U. CIV. R. 16(b)(3)(B).

       Defendants have filed a motion to dismiss based on jurisdictional defense [11].

Accordingly, staying discovery in this case is appropriate at this time.

       IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED pending a ruling on the motion to dismiss. Defendants shall notify the undersigned

magistrate judge within seven (7) days of a decision on the immunity motion and shall submit a

proposed order lifting the stay.

       SO ORDERED this 24th day of June, 2021

                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE
